Case 3:15-cv-04108-L-BN Document 445 Filed 02/26/20                       Page 1 of 1 PageID 11274



                             4099 McEwen STE 400        Phone: 214.956.0200
                              Dallas, Texas 75244        Fax: 214.615.1390
                                          www.MKTexasLaw.com
   V. Elizabeth Kellow
   EKellow@MKTexasLaw.com
                                        February 26, 2020

   The Honorable Sam A. Lindsay                                         via ECF Filing and Service
   Judge, United States District Court
   1100 Commerce Street, Room 1544
   Dallas, TX 75242-1003

          Re:     Civil Action No. 3:15-CV-04108-D, Samsung Electronics America,
                  Inc. v. Chung, et al.

   Dear Judge Lindsay:

           Related to the Fourth Amended Complaint (Doc. 444) filed in this case on
   02/13/2020, I write to clarify the dismissed status of Defendant Jin-Young Song whom I
   represent in this case. Although in its opening paragraph, Plaintiff’s Fourth Amended
   Complaint purports to identify Mr. Song as a defendant facing claims and one of the
   defined “Employee Defendants” against whom claims are raised--specifically, Counts 3
   and 4--all claims and causes of action against Mr. Song were dismissed with prejudice in
   the Court’s Order dated 12/13/2018 (Doc. 332). I have spoken about this with Benjamin
   Riemer, counsel for Plaintiff, who confirmed to me that Samsung does not seek to reassert
   or “revive” any claims or causes of action against Mr. Song.

          I call this to the Court’s attention just so there can be no misunderstanding that
   although Plaintiff’s Fourth Amended Complaint mentions Mr. Song, apparently
   mistakenly, all claims against him remain dismissed.

                                                 Very truly yours,



                                                 V. Elizabeth Kellow

   cc:    All Counsel of Record by e-service
